DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Paragraphs 0023 and 0026 in the specification disclose different interpretations of the same features and it appears that the one-way vision graphic and the surface treatment are being confused.  The surface treatment is not disclosed as being a one-way vision member.  Therefore, claims 5-8 are not clear because they appear to be referencing features of the surface treatments rather than the one-way vision graphic.  For examination purposes and consistent with the teachings of the specification in at least Paragraph 0026, these claims will be interpreted to mean that the one-way vision graphic looks like each of the listed elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,615,658 issued to Nobles et al (Nobles) in view of U.S. Pre-Grant Publication 2007/0131103 by McClellan et al (McClellan).
Regarding claim 1, Nobles discloses a ballistic shield, comprising: a body with a front side and a back side (See Figures, clearly illustrated); transparent ballistic materials (See at least Abstract).
Nobles does not disclose the use of a one-way vision graphic.
McClellan, a related prior art reference, discloses a one-way vision graphic applied to said transparent ballistic materials, wherein a user can see through the transparent ballistic material and one-way vision graphic from one side of the ballistic shield and not from the other (See at least Paragraph 0062).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Nobles with the noted teachings of McClellan.  The suggestion/ motivation for doing so would have been to make the user of the shield less visible as indicated by McClellan to improve the effectiveness of the shield in protecting the user.
Regarding claim 4, McClellan lists several alternatives that may be used for one-way image transmission, but does not specifically disclose the use of perforated vinyl.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize perforated vinyl for the one-way vision graphic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the invented use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 5-8, in light of the section 112 rejections provided above, Nobles as modified by McClellan discloses the claimed invention except for the outward appearance of the one-way vision graphic.  It would have been an obvious matter of design choice to have an outward appearance of the one-way vision graphic be a wood veneer, a white board, a tack board, or appear to be a magnetic surface. Since applicant has not disclosed that such different outward appearances solve any stated problem or are for any particular purpose and it appears that the invention would perform equally well with a wide variety of outward appearances.
Regarding claim 9, Nobles further discloses wherein said ballistic shield is a partition with a top portion and a bottom portion and is tall enough and wide enough to shield a person standing up (See at least Figures 9-10, clearly illustrated).
Regarding claim 10, Nobles further discloses wherein said partition comprises transparent ballistic materials in the top portion and non-transparent ballistic materials in the bottom portion (See Entire disclosure).
Regarding claim 12, Nobles further discloses wherein said partition may have hinges and locked parallel to the floor and used as a table or bomb shelter (See Figures 9-10, clearly illustrated).
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobles in view of McClellan as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication 2011/0308381 by Hartley (Hartley).
Regarding claim 2, Nobles as modified by McClellan discloses the claimed invention except for the specific type of transparent ballistic material, however, Nobles discloses that many different types of transparent ballistic material may be used for the shield.
Hartley, a related prior art reference, discloses wherein said transparent ballistic material is one-way ballistic mirrored glass (See at least Paragraph 0031).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Nobles as modified by McClellan above with the noted teachings of Hartley.  The suggestion/ motivation for doing so would have been to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
Regarding claim 3, Nobles as modified by McClellan discloses the claimed invention except for the specific type of transparent ballistic material and specific one-way vision graphic material, however, Nobles discloses that many different types of transparent ballistic material may be used for the shield.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Nobles as modified by McClellan above with the noted teachings of Hartley.  The suggestion/ motivation for doing so would have been to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
Additionally, McClellan lists several alternatives that may be used for one-way image transmission, but does not specifically disclose the use of perforated vinyl.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize perforated vinyl for the one-way vision graphic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the invented use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim(s) 1, 9, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication 2011/0011255 by Kleniatis et al (Kleniatis) in view of McClellan.
Regarding claim 1, Kleniatis discloses a ballistic shield, comprising: a body with a front side and a back side (See Figures, clearly illustrated); transparent ballistic materials (14, See at least Paragraph 0021).
Kleniatis does not disclose the use of a one-way vision graphic.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Nobles with the noted teachings of McClellan.  The suggestion/ motivation for doing so would have been to make the user of the shield less visible as indicated by McClellan to improve the effectiveness of the shield in protecting the user.
Regarding claim 9, Kleniatis further discloses wherein said ballistic shield is a partition with a top portion and a bottom portion and is tall enough and wide enough to shield a person standing up (See at least Paragraph 0022).
Regarding claim 11, Kleniatis further discloses wherein said top portion of said partition may slide down into the bottom portion (See at least Paragraph 0023).
Regarding claim 13, Kleniatis further discloses wherein said partition has handles and wheels (See Figures, clearly illustrated).
Claim(s) 1 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,302,880 issued to Elasic (Elasic) in view of McClellan
Regarding claim 1, Elasic discloses a ballistic shield, comprising: a body with a front side and a back side (See Figures, clearly illustrated); transparent ballistic materials (12, See at least Paragraph 0021).
Elasic does not disclose the use of a one-way vision graphic.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Nobles with the noted teachings of McClellan.  The suggestion/ motivation for doing so would have been to make the user of the shield less visible as indicated by McClellan to improve the effectiveness of the shield in protecting the user.
Regarding claim 14, Elasic further discloses a gun port (14).
Regarding claim 15, Elasic further discloses high powered LEDs (68).
Regarding claim 16, Elasic further discloses a PA and siren system (78/79).
Regarding claim 17, Elasic further discloses pepper spray (58).
Regarding claim 18, Elasic further discloses a taser (14).
Regarding claim 19, Elasic further discloses remote communication systems (74).
Regarding claim 20, Elasic further discloses wherein said ballistic shield is handheld and large enough to protect the head and chest of a user (See Figures, clearly illustrated).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641